Title: From Abigail Smith Adams to John Quincy Adams, February 1809
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy Febry 1809

The Saturday after you left Boston, I went to Town, and brought up George. he went the next week to his uncle Cranch’s, and goes daily to school to mr Whitney. he appears well pleased, and learns to the Satisfaction of mr Whitney as I hear, who has put him into Lattin, which George Says is not so hard as French, in his French Bible his Aunt hears him daily. he is a Good Boy, save now and then, a little mischief which all Boys are by nature prone to; I have every week had the pleasure of Seeing your hand writing upon a cover of a Letter to your Father inclosing one to mrs Adams, which have been regularly forwarded—and altho I have been very anxious for her under her late misfortune, from which she is now happily restored. I have been So very ill that I have not been able either to see her, or render her that assistance which I wished, by taking John home as I should have done—the day after I returnd from Boston. I was taken Sick, and have not Since been out of my chamber; I have not been so Sick for these five years. I hope I am now mending tho it is by Slow degres. my fever has left me, and I experience great weakness, and debility. If I had not been Sick So Sick, that I could not write a line, you would not have been so long absent without hearing from me. your journey has been productive of many conjectures, some of which have found their way into the News papers, as I presume you have seen, Whilst the real buisness upon which you were known to be engaged in, has not been mentiond. I have been So ill, that I have not read all the Roman Eloquence of our Senate and House of Reps but I have read enough to see, that as wise men have lived before them—
I read the debates in congress when I am able, and think with Shakespear, when he says, that it is easier to teach twenty what were good to be done, than to be one of the twenty to follow the teachings—upon the most mature reflection, as it respects your honour your interest and reputation, I do not wish to See you under existing circumstances any other than the private citizen you now are. the period is not yet arrived, when your country demands you—at present your Family have prior claims—my trembling hand can only add, my best wishes for your health and prosperity, and a Safe return to your Family—your Father is well and said he would write to you—I heard by dr Welch yesterday that Mrs Adams had rode out. I rejoice in her speedy restoration She was very ill—
Most affectionatly your / Mother 
Abigail Adams
P S. When you see mrs Cushing give my Love to her—poor Lovel is removed for Morten and the L Govenour has nominated dr Eustise for high Sheriff.

